Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
This action is in reply to the amendments filed on March 26, 2021.
Claims 1, 3-5, 7, 8, 15, and 17-24 are currently pending.
Claims 1, 5, and 15 have been amended.
Claims 2, 6, 9-14, and 16 have been cancelled.
Claims 19-24 are newly presented.

Claim Rejections - 35 USC § 103
The previous rejections of claims under 35 U.S.C. 103 as being unpatentable over Holt, Seide, Hsaio, and Raina are withdrawn in view of Applicant’s amendments.  Independent claims 1, 5, and 15 have been amended to recite:
perform measurements of compute power and latency on the plurality of SMs of the GPGPU:
determine a ratio of the compute power for the plurality of SMs; and
assign the training data in the lower precision form and the weight inputs in the high precision form among the plurality of SMs in accordance with the ratio of the compute power and in accordance with the latency of the plurality of SMs.

The previously cited art does not teach measuring compute power and latency on the SMs to determine a ratio of the compute power and assigning training data in accordance with the ratio.

Response to Arguments
Applicant's arguments filed March 26, 2021 have been fully considered and they are persuasive.
Beginning on page 6 of remarks, Applicant argues that the previously cited art does not teach the newly claimed limitations.  Examiner agrees (see above for details) and the rejection is withdrawn.

Conclusion
Claims 1, 3-5, 7, 8, 15, and 17-24 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL T PELLETT whose telephone number is (571)270-7156.  The examiner can normally be reached on Monday - Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on 571-272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL T PELLETT/             Primary Examiner, Art Unit 2121